 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXANDRA J. SHEPARD (CABN 205143)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6767
 7        FAX: (415) 436-7234
          Alexandra.Shepard2@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   NO.: CR-19-0510 RS
                                                       )
14           Plaintiff,                                )
                                                       )
15      v.                                             )   STIPULATION TO CONTINUANCE AND
                                                       )   EXCLUSION OF TIME UNDER THE SPEEDY
16   KELVIN PEREZ,                                     )   TRIAL ACT; ORDER
                                                       )
17                                                     )
             Defendant.                                )
18                                                     )
                                                       )
19
             It is hereby stipulated by and between counsel for the United States and counsel for the
20
     defendant Kelvin Perez, that time be excluded under the Speedy Trial Act from December 10, 2019
21
     through February 4, 2020.
22
             At the status conference held on December 10, 2019, the government and counsel for the
23
     defendant agreed that time be excluded under the Speedy Trial Act so that defense counsel could
24
     continue to prepare, including by reviewing the discovery already produced. For this reason and as
25
     further stated on the record at the status conference, the parties stipulate and agree that excluding time
26
     until February 4, 2020 will allow for the effective preparation of counsel. See 18 U.S.C.
27
     § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding
28


     STIP. TO CONTINUE HEARING                             1                                 v. 7/10/2018
 1 the time from December 10, 2019 through February 4, 2020 from computation under the Speedy Trial

 2 Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

 3 3161(h)(7)(A), (B)(iv).

 4          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 5 counsel for the defendant to file this stipulation and proposed order.

 6

 7

 8 DATED: January 17, 2020                               Respectfully submitted,

 9                                                       DAVID L. ANDERSON
                                                         United States Attorney
10

11
                                                                /s/
12                                                       ALEXANDRA J. SHEPARD
                                                         Special Assistant United States Attorney
13

14
     DATED: January 17, 2020
15
                                                               /s/
16                                                       JODI LINKER
                                                         Attorney for Defendant
17                                                       KELVIN PEREZ
18

19

20

21

22

23

24

25

26

27

28


     STIP. TO CONTINUE HEARING                           2                               v. 7/10/2018
 1                                            ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court on December 10, 2019 and for good cause shown, the Court finds that failing to exclude the time

 4 from December 10, 2019 through February 4, 2020 would unreasonably deny defense counsel and the

 5 defendant the reasonable time necessary for effective preparation, taking into account the exercise of

 6 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by

 7 excluding the time from December 10, 2019 to February 4, 2020 from computation under the Speedy

 8 Trial Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore, and

 9 with the consent of the parties, IT IS HEREBY ORDERED that the time from December 10, 2019

10 through February 4, 2020 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §

11 3161(h)(7)(A), (B)(iv).

12          IT IS SO ORDERED.

13

14 DATED: January          , 2020
                                                          THE HONORABLE RICHARD SEEBORG
15                                                        United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                                     1                                v. 7/10/2018
